Citation Nr: 1540757	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-24 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to higher initial disability ratings for coronary artery disease from January 10, 2002, to October 25, 2004, rated 30 percent from January 10, 2002 to March 5, 2003, and rated 60 percent from March 6, 2003 to October 25, 2004.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1968 to June 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

By way of history, the Veteran initially filed a claim for a heart condition on January 10, 2002, wherein he claimed that he had a heart condition that was caused by diabetes mellitus, type 2.  Service connection was denied in a May 2002 rating decision.  On October 25, 2004, the Veteran attempted to reopen the previously denied claim.  The RO granted service connection for coronary artery disease as secondary to the service-connected diabetes mellitus, type 2, assigning an evaluation of 60 percent, effective October 24, 2004.  

In April 2011, the Veteran's previously denied January 2002 claim for service connection for a heart disability, later characterized as coronary artery disease, was granted pursuant a liberalizing law.  In the April 2011 rating decision, the RO assigned a disability rating of 30 percent from January 10, 2002, to October 24, 2004, and a 60 percent disability rating thereafter.  The RO granted an earlier effective date because, effective August 31, 2010, VA added ischemic heart disease to the list of presumptive diseases associated with herbicide exposure.  75 Fed. Reg. 53,216 (Aug. 31, 2010); 38 C.F.R. § 3.309(e) (2015).  Essentially, the RO awarded an earlier effective date for the Veteran's service-connected coronary artery disease and assigned a 30 percent disability rating for the earlier time period.  See 38 C.F.R. § 3.816(c)(2) (2015).  

The Veteran subsequently filed a notice of disagreement with the April 2011 rating decision, asserting that the RO should have awarded a 60 percent disability rating between January 10, 2002, and October 25, 2004.  As the Veteran did not appeal any rating assigned after October 25, 2004, the Board does not have jurisdiction over any disability rating after that date.  The Board notes that, while the issue on appeal has been framed as one of entitlement to an earlier effective date, the proper issue is entitlement to an initial disability rating in excess of 30 percent from January 10, 2002 to October 25, 2004.  The Board's analysis will reflect this new framing of the issue.  There is no prejudice to the Veteran in proceeding in this manner.

The RO has since increased the Veteran's disability rating for coronary artery disease from 30 percent to 60 percent as of March 6, 2003.  Because this increase is less than the maximum available benefit, the increase granted does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board.

In an August 2011 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran indicated that he wished to appear at a hearing before a member of the Board at a local VA office.  However, in March 2015 correspondence, the Veteran withdrew his request for a hearing.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).


FINDINGS OF FACT

1.  From January 10, 2002, to March 5, 2003, the Veteran's coronary artery disease was characterized by left ventricular dysfunction with an ejection fraction of 50 percent.  

2.  From March 6, 2003, to October 25, 2004, the Veteran's coronary artery disease did not result in chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 60 percent, but not greater, for coronary artery disease from January 10, 2002, to March 5, 2003, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.7, 4.104, Diagnostic Code (DC) 7017 (2015).

2.  The criteria for an initial disability rating in excess of 60 percent for coronary artery disease from March 3, 2006, to October 25, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.7, 4.104, DC)7017 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letter sent to the Veteran in December 2004.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
With regard to the issue decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  Also, of record are relevant VA examinations from February 2002 and March 2005.  The March 2005 report described the Veteran's disability, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

The Veteran's coronary artery disease has been rated 30 percent disabling from January 10, 2002, to March 5, 2003, and 60 percent disabling from March 6, 2003, to October 25, 2004, under 38 C.F.R. § 4.104 , DC 7017 (coronary bypass surgery).

One metabolic equivalent (MET) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

Under DC 7017, the criteria for a 30 percent rating are a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 

The criteria for a 60 percent rating are more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

Status post coronary bypass surgery resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling. 38 C.F.R. § 4.104, DC 7017.

From January 10, 2002 to March 5, 2003

The RO assigned a 30 percent rating for coronary artery disease for this period.  After a thorough review of the record, the Board finds that a higher rating of 60 percent is warranted.  

Of record are VA treatment notes, beginning with an initial evaluation consultation note from June 2001.  The note reflects a review of chest x-ray images taken in March 2001.  The images revealed no acute disease.  Examination of the heart revealed no murmurs, rubs, gallops, or neck vein distention.  There was no chest pain, palpitations, hypertension, edema, or claudication.  The Veteran also had no shortness of breath.  These findings were reaffirmed in subsequent VA treatment notes from August 2001.  Private treatment records from September 2001 show the Veteran undergoing coronary artery bypass surgery.    

In February 2002 VA afforded the Veteran an examination for his claim.  During the clinical interview, the Veteran informed the examiner that his heart disease would cause occasional chest pain, occurring "one or two times a year."  He also stated that he could lift and carry 70 to 80 pounds and that his hobbies included fishing and hunting.  The examiner estimated the Veteran's METs as 7.  

Last, of record is a private treatment record from March 6, 2003, documenting a coronary angiography.  Significantly, the test revealed left ventricular dysfunction with an ejection fraction of 50 percent.  The attending physician specifically noted that there had been no change in the Veteran's coronary artery disease since 1999.  

The Board is not aware of any other relevant medical evidence from this time period.  At the outset, the Board finds the March 2003 angiography to be the most probative evidence of record as to the severity of the Veteran's coronary artery disease between January 10, 2002 and March 5, 2003.  Significantly, the treating physician in the March 2003 angiography noted that the Veteran's coronary artery disease had not changed in severity since 1999.  This opinion is based on a comprehensive and factually intensive knowledge of the Veteran's medical history, as the majority of the Veteran's heart treatment occurred with this private treatment provider.  As such, the rationale for the private treatment provider's conclusion is adequate and is supported by analysis that the Board can weigh against other evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374   (Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.).  For these reasons the Board finds the March 6, 2003, angiography to be the most probative evidence of record with regard to the severity of the Veteran's coronary artery disease from January 10, 2002 to March 5, 2003.  

The Board notes that the March 2003 angiography conflicts with the February 2002 VA examiner's opinion, which found that the Veteran's coronary artery disease was less severe.  However, the February 2002 VA opinion was based solely on the Veteran's reports, and did not reflect a comprehensive review of the Veteran's medical history or an examination of his heart.  

As the preponderance of the evidence shows that the Veteran's coronary artery disease resulted in left ventricular dysfunction with an ejection fraction of 50 percent, a higher disability rating of 60 percent is warranted from January 10, 2002, to March 5, 2003.  As the evidence of record does not demonstrate chronic congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent during this appeal period, the next higher schedular rating of 100 percent is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From March 6, 2003 to October 25, 2004

The RO assigned a 60 percent rating for coronary artery disease for this period.  After a thorough review of the record, the Board finds that a higher rating is not warranted.  

The March 2003 coronary angiography documents the same heart symptomatology found in a March 2005 VA heart examination.  In the March 2005 VA examination, the examiner noted a previously recorded ejection fraction of 50 percent, and estimated a workload of 5 METs.  There is no other relevant evidence of record for this appeal period.

Accordingly, because the evidence of record does not demonstrate chronic congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent, the next higher schedular rating of 100 percent must be denied for the appeal period from March 6, 2003, to October 25, 2004.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a disability rating of 60 percent, but not greater, for coronary artery disease from January 10, 2002, to March 5, 2003, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 60 percent for coronary artery disease from March 6, 2003, to October 25, 2004, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


